Citation Nr: 0529061	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pinguecula of the 
eyes.

2.  Entitlement to service connection for old soft tissue 
trauma of the posterior scalp.

3.  Entitlement to service connection for a left ankle 
sprain.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a bilateral elbow 
disorder.

6.  Entitlement to service connection for a cervical spine 
disorder.

7.  Entitlement to service connection for a thoracic spine 
disorder.

8.  Entitlement to service connection for a lumbar spine 
disorder.

9.  Entitlement to service connection for hilar adenopathy.
10.  Entitlement to service connection for asbestos exposure.

11.  Entitlement to service connection for status post 
vasectomy.

12.  Entitlement to service connection for abnormal 
laboratory findings, to include bowel and kidney dysfunction.

13.  Entitlement to service connection for left hip nerve 
damage.

14.  Entitlement to service connection for a heart condition 
and cardiac catheterization.

15.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.

16.  Entitlement to an initial compensable disability 
evaluation for tension headaches.

17.  Entitlement to an initial compensable disability 
evaluation for bilateral pes planus.

18.  Entitlement to an initial compensable disability 
evaluation for gastroesophageal reflux disease.

19.  Entitlement to an initial compensable evaluation for the 
period from May 1, 2001, to November 21, 2004, and an 
evaluation in excess of 30 percent from November 22, 2004, 
for acne of the face.

20.  Entitlement to an initial compensable disability 
evaluation for herpes simplex of the lip.

21.  Entitlement to an initial evaluation in excess of 10 
percent for trigeminal nerve damage of the left side of the 
jaw.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from April 1981 to April 
2001.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The claim was subsequently transferred to the 
Philadelphia, Pennsylvania, RO.

In June 2004, the Board remanded this case to the RO for 
additional development.  Additional development has been 
accomplished and the case is now before the Board for further 
appellate consideration.

The issues pertaining to service connection for: left ankle 
sprain; bilateral knee disorder; bilateral elbow disorder; 
hilar adenopathy; asbestos exposure; abnormal laboratory 
findings (to include bowel and kidney function); heart 
condition and cardiac catheterization; as well as the issues 
pertaining to the ratings assigned for skin disorder (acne 
and herpes simples type 1) and trigeminal nerve damage of the 
left side of the jaw are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  Pinguecula of the eyes was first shown in service.

2.  The veteran does not have any residual disability 
resulting from an alleged in-service soft tissue trauma of 
the posterior scalp.

3.  A current disability of the cervical, thoracic, or lumbar 
spine is not shown by current medical examination.  

4.  There has been no showing of aggravation as a result of a 
medical procedure rendering the veteran incapable to having 
offspring; the veteran underwent a vasectomy procedure during 
service.

5.  A left hip disability is not shown by the evidence of 
record.  

6.  Bilateral hearing loss is manifested by a Level I 
puretone threshold average and speech discrimination in each 
ear.  

7.  The veteran's headaches are manifested by characteristic 
prostrating attacks reported to have occurred twice a month 
in 2002, and currently occurring once a month, ranging in 
duration between one to three days per episode.  

8.  The veteran's gastrointestinal reflux disease is 
primarily manifested by symptoms of reflux, excessive gas, as 
well as indigestion and heartburn, sometimes associated with 
nausea, without substernal arm or shoulder pain or 
considerable impairment of health.  


CONCLUSIONS OF LAW

1.  Pinguecula of the eyes was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for service connection for old soft tissue 
trauma of the posterior scalp have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

3.  The criteria for service connection for cervical spine 
disorder, thoracic spine disorder, and lumbar spine disorder, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

4.  The criteria for service connection for status post 
vasectomy have not been met.   38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

5.  The criteria for service connection for left hip nerve 
damage have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

6.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2005).

7.  The criteria for an initial 30 percent rating for tension 
headaches have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.124a, 
Diagnostic Code 8100 (2005).

8.  The criteria for an initial compensable rating for 
gastroesophageal reflux disease have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 
7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000, and is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The Act and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, VA will attempt to obtain on behalf of the claimant. VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  
Pelegrini II also mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  

The issues on appeal were initially addressed in a May 2001 
rating decision.  In a July 2004 letter, VA notified the 
appellant of the VCAA, and complied with the duties to inform 
under the VCAA.  The record shows that he has been informed 
of what evidence is necessary to substantiate his claim, who 
is responsible for obtaining what evidence, and that he may 
submit any evidence within his possession.  The RO has also 
taken the appropriate measures to assist him in obtaining 
evidence pertinent to his claim.  Subsequently, after all 
proper notification was made, the RO adjudicated the claim 
via a May 2005 supplemental statement of the case.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements of this case.  There 
is no indication that there is any prejudice to the veteran 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).   Any error in the sequence of 
events is not shown to have any effect on the case, or to 
cause injury to the veteran, and is thus harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  Although the Court did not specifically explain how 
the Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
satisfied.  

Law - Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  The occurrence of an injury in service alone 
is not enough to grant service connection; there must be a 
disability resulting from that injury.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

Pinguecula - Eyes

The veteran's service medical records include a June 1998 eye 
consultation report, which indicates a diagnosis of 
pinguecula.  A June 1999 physical profile indicates that he 
had a permanent profile for pinguecula, among other things.  
A VA examination, conducted in January 2001, indicates a 
diagnosis of pinguecula in each eye.  As pinguecula of the 
eyes was first shown in service, and was still present on VA 
examination just prior to discharge, the condition is deemed 
to have been incurred in service.  Thus, service connection 
is warranted.  

Old Soft Tissue Trauma of the Posterior Scalp

The veteran's service medical records include an August 1998 
report of medical history, which indicates that he reported 
having been hit in the head with a hatch and having neck and 
head pain ever since.  An August 2000 Report of Medical 
History associated with a retirement examination indicates 
that he reported having been hit in the head by a hatch in 
1984, and that the top was very sensitive and painful.  
However, the retirement physical examination report is silent 
for any disability of the scalp.

Report of a January 2001 VA examination indicates that the 
veteran reported that in 1984, the falling hatch of an 
armored vehicle struck the back of his head.  He sustained 
minor soft tissue injury to the posterior scalp.  He denied 
any history of significant scalp laceration.  He indicated 
that no treatment was required for this condition.  
Examination noted no scars, lesions, or evidence of recent 
trauma to the head.  The diagnosis was old soft tissue trauma 
of the posterior scalp, with no disease found.  

Having reviewed the evidence of record, the Board finds that 
service connection is not warranted.  The Board notes the 
appellant's contentions regarding residuals of the reported 
injury.  However, on retirement physical examination and on 
VA examination in January 2001, no residuals were found.  The 
examination report indicates no evidence of residual soft 
tissue condition or scars of the posterior scalp.  The Board 
also notes the veteran's assertion of neck pain as a result 
of the reported injury.  However, as explained further below, 
a disorder of the neck has not been found to exist either.  
Given that no residual disorder has been diagnosed, service 
connection cannot be awarded.  Further, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

Spine

The veteran's service medical records include, in pertinent 
part, an August 1998 report of medical history and 
examination, which indicate that he reported having recurrent 
back pain or injury.  He indicated that he had popping and 
pain on bending, long standing and attempting to pick up 
lower level items.  The pain ran through the buttock and into 
the thigh area.  The veteran also felt numbing in the left 
leg area.  In addition, as reported above, he indicated that 
he had been hit in the head with a hatch and had experienced 
neck and head pain since the injury.  The examination report, 
while noting the past medical history of sciatica, indicates 
that the spine was normal.    
The veteran's retirement examination, conducted in August 
2000, indicates that the veteran reported having recurrent 
back pain.  He indicated that his lower back hurt during long 
standing, bending, and lifting.  The pain went down to the 
buttock and into the thigh.  Examination of the spine was 
normal and a disorder of the spine was not diagnosed.    

VA medical examination in January 2001 indicates that the 
veteran gave a history of upper and lower back pain, which 
began in the 1990's.   He stated that there was no previous 
history of trauma involving the back.  He experienced 
occasional pain, particularly in the lower back, with 
repetitive bending and lifting and with prolonged standing.  
He occasionally experienced pain which radiated from the low 
back through the left hip, and into the left leg to the level 
of the knee.  He stated that he had previously been diagnosed 
with strain.  Treatment consisted of nonsteroidal anti-
inflammatory medications, temporary profile, and physical 
therapy.  He continued to experience occasional pain of the 
lower back, in particular with the above-mentioned 
activities.  

Physical examination revealed that the neck was supple with 
full range of motion.  The vertebrae was midline and 
nontender on palpation.  The back and neck musculature was 
symmetrical, well developed, and with good strength and 
muscle tone.  Range of motion testing revealed no evidence of 
increased discomfort or loss of mobility.  In the neck, 
flexion was 0-45 degrees; extension was 0-55 degrees; lateral 
flexion was 0-40 degrees bilaterally; and rotation was 0-70 
degrees bilaterally.  In the back, flexion was 0-90 degrees; 
extension was 0-30 degrees; rotation was 0-30 degrees 
bilaterally; and lateral flexion was 0-35 degrees 
bilaterally.  X-rays of the cervical, thoracic, and 
lumbosacral spine were normal.  The diagnosis was thoracic 
and lumbosacral strain (no disease found).  

The Board finds that service connection for disability of the 
spine is not warranted.  The Board notes the veteran's 
reports of pain, both during and after service, as well as 
his report of in-service diagnosis of strain.  On VA 
examination in 2001, however, the examiner, noting the 
appellant's complaints of pain and radiation into the legs 
and his report of prior diagnosis of strain, determined that 
there was no current disease.  Service connection for pain, 
without a diagnosed or identifiable underlying malady or 
condition, cannot be granted as pain does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez, 13 Vet. App. at 285.  A current disorder of 
the spine has not been medically diagnosed.  As such, service 
connection for a disorder of the cervical, thoracic, or 
lumbar spine is not warranted.  Further, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

Status Post Vasectomy

The service medical records indicate that in October 1983, 
the veteran underwent bilateral segmental vasectomy.  VA 
examination in January 2001 indicates that he denied any 
history of complications resulting from the vasectomy.  He 
was diagnosed with status post vasectomy.

The Board notes that on his substantive appeal, the veteran, 
alleged that he had residuals of testicular pain, consistent 
rash and itching at the site since the vasectomy.  The 
medical evidence of record do not document any residuals, and 
it is not clear whether the veteran's reported complaints are 
related to the in-service procedure.  It is clear that the 
procedure was accomplished during service, but it is not 
clear what, if any, current symptoms are related to the 
status post vasectomy.  Furthermore, the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2005).

There is no evidence which would indicate that there are any 
complications of the surgery that could be construed as 
aggravation.  There is no basis to award the benefit 
requested.  




Left Hip Nerve Damage

Service medical records are silent for left hip complaints.  
A VA examination in January 2001 indicates that the veteran's 
examination request stated that he had left hip pain; 
however, the veteran stated that this referred to pain which 
radiated from the lower back, through the left hip, to the 
left leg.  A disability of the hip was not diagnosed.  

On his VA Form 9, the veteran contends that no examination 
was conducted to confirm his claim for service connection for 
a hip disorder and that VA based its decision on conversation 
conducted during retirement examination.    

The Board notes that the VA examination in 2001 did indeed 
perform an evaluation of the hips.  The veteran, however, 
indicated that his left hip pain referred to pain radiating 
from the back.  Thus, the veteran has not provided any basis 
for further evaluation of the left hip.  The service medical 
records provide no evidence of the existence of a left hip 
disorder, and the veteran has not described symptoms of a 
left hip disorder.  There being no left hip disorder for 
which service connection can be granted, the appeal is 
denied.  Further, the evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

Law - Initial Rating

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a veteran is diagnosed with an 
unlisted condition, it must be rated under an analogous 
diagnostic code. 38 C.F.R. §§ 4.20, 4.27.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where the question for 
consideration is the propriety of the initial evaluation 
assigned, as is the situation in the case at hand, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App.119, 126 
(1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Bilateral Hearing Loss

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.
% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

A January 2001 VA examination report indicates that the 
veteran's puretone threshold average at 1000, 2000, 3000, and 
4000 hertz was at 24 dB in the right ear and 41 dB in the 
left ear.  His speech recognition was at 96 percent in each 
ear.    


Under 38 C.F.R. § 4.85, Table VI, the degree of hearing loss 
shown in this case would be assigned a Level I for each ear.  
Under 38 C.F.R. § 4.85, Table VII, this degree of bilateral 
hearing loss warrants a noncompensable evaluation.  As such, 
a higher rating for bilateral hearing loss cannot be granted 
under the schedular criteria.  Further, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

Tension Headaches

8100
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several 
months
30

With characteristic prostrating attacks averaging 
one in 2 months over the last several months
10

With less frequent attacks
0
38 C.F.R. § 4.124, Diagnostic Code 8100 (2005)

VA examination in January 2001 indicates that the veteran 
reported having headaches on a daily basis.  The pain was 
described as a dull constant pain, which at times would grow 
in intensity.  He also experienced occasional accompanying 
symptoms of nausea.  The duration of the headaches ranged 
between two hours to up to three days per episode.  There was 
no history of pre-event aura or other neurological symptoms.    

During VA examination in November 2004, the veteran reported 
having two types of headaches.  One was a tension type 
headache which usually involved the back of the head and 
neck.  This occurred approximately two to three times per 
month and usually would not result in any incapacitation.  
The second type of headache was a much more severe headache, 
which was like migraine headaches, without aura.  These 
headaches occurred about once a month, and could last one to 
two days.  This type of headache was completely 
incapacitating, only responding to complete rest, thus 
forcing him not to go to work and to sleep the day.  This 
type of headache was usually bifrontal, throbbing, associated 
with photophobia and overall fatigue.  No other focal 
neurological complaints were associated with the headache.

On VA examination in 2004, the appellant indicated that he 
had severe headaches, which completely incapacitated him, 
occurring once a month, and lasting up to two days.  The 2001 
VA examination does not specifically state that the headaches 
were prostrating.  The only findings noted at that time were 
that the appellant had daily headaches which became severe at 
times, lasting up to three days.  However, on his notice of 
disagreement, dated in April 2002, he indicated that he had 
headaches once or twice a week, and that his headaches were 
very severe about twice a month, resulting in a "total shut 
down."  Thus, it appears that in 2002 he had characteristic 
prostrating attacks twice per month, lasting no more than 
three days per episode, and in 2004, he had characteristic 
prostrating attacks once per month, lasting no more than a 
total two days.  The Board finds that these symptoms more 
closely approximate the criteria for a 30 percent rating 
under DC 8100.  

Given the frequency and duration of the episodes, as reported 
by the veteran, the Board does not find that they are 
consistent with the requirements for a 50 percent rating.  
That is, the prostrating attacks, which were at one point 
reportedly occurring twice per month, and are now occurring 
once a month, lasting anywhere between one and three days, do 
not constitute very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  In this regard, the Board notes that on his 
substantive appeal, dated in October 2002, the appellant 
stated that records showed a history of chronic headaches 
with episodes lasting sometimes for months.  However, the 
medical records do not show evidence of completely 
prostrating attacks lasting for months.  The Board concludes 
that the criteria for a 30 percent rating, but no higher, 
have been met.  

Gastroesophageal Reflux Disease

A January 2001 VA examination report indicates that the 
veteran reported symptoms of reflux, indigestion, and 
excessive gas.  The assessment was gastroesophageal reflux 
disease (GERD).  

A November 2004 VA examination report indicates that the 
veteran reported that he began having problems with his 
stomach in service.  He used to have frequent episodes of 
pyrosis and discomfort.  Ever since that time, he has had on 
and off GERD symptoms, sometimes associated with nausea.  
There was no history of gastrointestinal bleeding.  He had 
maintained his weight despite his active gastrointestinal 
discomfort.  He used over the counter medications and 
antacids to control his symptoms.  The assessment was long 
history of GERD, well controlled by over the counter 
medication.  

GERD may be rated by analogy under the criteria set forth 
under DC 7346 (hiatal hernia).  
7346
Hernia hiatal:
Ratin
g

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30

With two or more of the symptoms for the 30 
percent evaluation of less severity
10
38 C.F.R. § 4.114, Diagnostic Code 7346 (2005)

The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised, effective July 2, 2001.  The 
diagnostic code applicable to this case was not changed, 
however. 

Having reviewed the evidence of record, the Board finds that 
the criteria for a 10 percent rating have not been met.  The 
VA examinations of record indicate that the veteran had GERD 
symptoms of reflux, excessive gas, as well as indigestion and 
heartburn, sometimes associated with nausea; even if he had 
only 2 of the symptoms, it is not shown that the symptoms are 
accompanied by substernal arm or shoulder pain, as is 
necessary for the higher rating.  Given that he has been able 
to maintain his weight and keep his symptoms under good 
control with over the counter medication, the Board must 
conclude that the criteria for a compensable rating have not 
been met.  


ORDER

Service connection for pinguecula of the eyes is granted.  

Service connection for old soft tissue trauma of the 
posterior scalp is denied.  

Service connection for a cervical spine disorder, thoracic 
spine disorder, and lumbar spine disorder is denied.  

Service connection for status post vasectomy is denied.

Service connection for left hip nerve damage is denied.  

An initial compensable rating for bilateral hearing loss is 
denied.

A initial 30 percent rating for tension headaches is granted, 
subject to the criteria that govern the payment of monetary 
awards.  

An initial compensable rating for gastroesophageal reflux 
disease is denied.


REMAND

Left Ankle Sprain

The veteran's service medical records indicate that in 
January 1993, he was diagnosed with Grade II left ankle 
sprain.  It is also noted that records in January 1993 
indicate that the possibility of fracture was raised on x-
rays and that he was casted for two weeks.  In February 1993, 
he was diagnosed with resolving Grade II sprain.  VA 
examination in January 2001 indicates that the veteran 
reported that he experienced occasional discomfort in the 
ankle with prolonged walking, standing, or running.  The 
diagnosis was sprain of the left ankle.  It is not clear if 
this is referring to the in-service diagnosis, or whether 
this is the current residual disability.  Therefore, another 
VA examination should be conducted to address this issue.

Bilateral Knees

The veteran's service medical records indicate treatment for 
the knees on numerous occasions.  An August 1998 examination 
report indicates complaints of chronic bilateral knee pain.  
It was noted that he had had arthritis of the knees.  
Examination conducted in August 2000 indicates that the 
veteran reported having aching in the knees at rest.  It was 
painful to run, jump, or lift.  It was also noted that the 
knees locked and he was unable to crawl on the knees.  

A January 2001 VA examination report indicates that the 
veteran reported a history of bilateral knee pain, which 
began around 1985.  He complained of occasional locking and 
crepitus, as well as increased discomfort with prolonged 
standing, walking, or running.  Range of motion of the knees 
was 0 to 130 degrees.  X-rays of the knees were 
"[u]nremarkable."  The examiner did not provide a diagnosis 
for the complaints associated with the knees.  Given the 
complaints and findings in service, and the fact that current 
VA examination has not addressed the question of whether 
there is any current disorder of the knees, additional VA 
examination is necessary.    

Bilateral Elbow Disorder

The service medical records include a May 1998 X-ray report 
that showed the beginning olecranon spur formation.  The 
diagnosis was probable triceps tendonitis.  Retirement 
examination report, dated in August 2000, indicates a history 
of chipped bone in both elbows.  VA examination in January 
2001 indicates that x-rays of the elbows were normal and that 
no disease was found.  The examination does not address the 
in-service findings and does not explain how the right elbow 
bone spur could have possibly resolved itself.  In addition, 
it is noted that a May 1998 physical therapy treatment note 
indicates that a "WE" test on the left elbow was positive 
for lateral epicondyle, but that it was very mild.  It is not 
clear if this is a disability and whether it has resolved or 
may still be present.  The Board finds that additional VA 
examination should be conducted to address these matters.  

Hilar Adenopathy and Asbestos Exposure

The veteran's service medical records indicate that in 
November 1989, he was referred for pulmonary function tests 
due to exertional dyspnea.  Chest x-rays in May 1990 showed 
calcified nodes in the right hilar area compatible with old 
inflammatory disease.  A January 1995 chest CT scan indicates 
an impression of bilateral hilar, including calcified and 
non-calcified right hilar nodes, and anterior mediastinal 
adenopathy.  The differential diagnosis included sarcoidosis, 
lymphoma, fungal, and other granulomatous diseases.  A 
February 1995 treatment report indicates that the veteran was 
referred for pulmonary evaluation due to incidental finding 
of increased anterior cervical adenopathy, increased soft 
tissue densities in mediastinum.  The impression was 
mediastinal and hilar adenopathy with history of chest pain 
syndrome, non-cardiac.  History and presentation were 
consistent with sarcoidosis.  The examiner doubted presence 
of lymphoma and tuberculosis, but fungal etiologies remained 
a possibility.  

In March 1995, the veteran underwent bronchoscopy with 
biopsy.  The diagnoses were bilateral hilar and mediastinal 
adenopathy (mucosal pitting by bronchoscopy); and, 
transbronchial biopsy: lung tissue showing mild fibrosis with 
alveolar macrophages and chronic inflammation (per pathology 
report).  An August 2000 chest x-ray showed no evidence of 
pulmonary disease.  The cardiac silhouette was normal.  The 
mediastinum, including the great vessels and hila were 
normal.  The conclusion was normal chest x-ray.        

VA examination in January 2001 indicates that the veteran 
gave a history of calcified lung nodule, which was discovered 
in 1995.  He reported having had extensive evaluation, to 
include biopsy.  The nodule was determined to be hilar 
adenopathy, which had subsequently resolved.  He reported no 
further treatment since the biopsy.  He also reported a 
history of asbestos exposure between 1989 and 1991.  The 
diagnosis was history of hilar adenopathy (resolved, no 
disease found), and history of asbestos exposure.

The Board notes that the findings on bronchoscopy with biopsy 
in 1995 may very well be consistent with sarcoidosis.  
Although subsequent chest x-ray in August 2000 was normal, 
this does not necessarily rule out the presence of 
sarcoidosis (or other chronic pulmonary disease).  Further, 
while the veteran's symptoms have resolved, this also does 
not indicate that he no longer has a pulmonary disease.  (The 
Board must point out that the veteran continues to have chest 
pain, the etiology of which is still not clear at this time.)  
The Board finds that the January 2001 VA examination has not 
adequately addressed the in-service findings.  Thus, further 
examination is necessary.  

Abnormal Laboratory Findings/Bowel/Kidney

The veteran's service medical records include an examination 
report, dated in August 2000, which indicates he was 
hemoccult positive.  It had been positive on two other 
occasions.  With regard to the kidneys, the veteran himself 
reported that blood had shown in several past tests.    

VA examination in January 2001 indicates that the veteran 
gave a history of abnormal laboratory values.  He stated 
creatinine clearance test was abnormal in August 2000.  The 
VA examiner indicated that examination of the veteran's 
medical records indicates that creatinine clearance test 
completed in August 2000 was elevated at 196; however, serum 
creatinine was normal at 1.0.  The examiner further noted 
that the examination request included examination for kidney 
and bowel function, which referred to this problem; however, 
the veteran denied any history of kidney or bowel 
dysfunction.  The diagnosis was history of elevated 
creatinine test.  

On his VA Form 9, dated in October 2002, the veteran 
indicated, with regard to his claim pertaining to bowel and 
kidney dysfunction, that he had alternating diarrhea and 
constipation accompanied by constant stomach pain.  He 
claimed to have a kidney dysfunction as evidenced by 
laboratory findings.  He also indicated that proper 
examination for these conditions were not accomplished.  

It appears that based on the veteran's report of no history 
of bowel and kidney dysfunction, further evaluation was not 
conducted.  Since the appellant is indicating otherwise, 
further evaluation should be conducted.  In addition, the 
Board notes that the veteran's service medical records do 
indicate various abnormal laboratory findings in August 2000, 
to include the creatinine CLE, as well as uric acid and 
lymphocytes, among others.  The Board finds that further 
examination should be accomplished to determine the diagnosis 
and etiology of any disorder, to include kidney or bowel 
dysfunction, related to the abnormal laboratory findings 
shown in service.  

Heart Condition and Cardiac Catheterization

The service medical records indicate that the veteran has had 
complaints of chest pain for numerous years, and that he has 
undergone extensive diagnostic testing to determine the cause 
of his chest pain.  These records essentially indicate that 
the cause of the chest pain was noncardiac.  The pertinent 
service medical records include a June 1989 treatment report, 
which indicates that he was referred for cardiology 
evaluation with history of hypertension and episode of chest 
pain.  The provisional diagnosis was rule out angina.  Chest 
x-rays in August 1989 showed no abnormality.  A graded 
exercise summary report, dated in September 1989, indicates 
normal exercise tolerance, and strongly positive CV 
(cardiovascular) stress test (chest pain and 3.9 mm 
depression suggestive of inferolateral ischemia).  

A September 1989 cardiac catheterization report indicates 
that physical examination showed grade 2/6 early crescendo 
systolic murmur.  Electrocardiogram showed sinus bradycardia 
with voltage criteria for left ventricular hypertrophy.  
Echocardiogram showed normal chamber size, left ventricular 
function, and valvular function.  No left ventricular 
hypertrophy was present.  Cardiac catheterization revealed 
the following diagnoses:  (1) normal selective coronary 
arteriography; (2) normal left ventricular performance; and 
(3) slightly elevated left ventricular and diastolic pressure 
consistent with hypertension.  It was recommended that the 
veteran undergo further evaluation for noncardiac sources of 
chest pain if the symptoms continued.

A June 1990 thallium image study showed that the findings 
were normal and without evidence of ischemia.  An August 1990 
treatment note indicates an impression of chronic atypical 
chest pain, doubt cardiac etiology, although spasm was a 
possibility.  A January 1992 chest x-ray noted two-three year 
history of atypical chest pain, and that x-ray was normal.  A 
March 1992 treatment report showed an impression of chest 
pain syndrome, and noted that no further cardiac evaluation 
was indicated.  The examination report mentioned the history 
of abnormal nondiagnostic stress test, normal catheter in 
1989, normal echocardiogram in 1989, normal spirometry in 
1991, normal chest x-rays, and normal stress thallium test.  

An August 2000 myocardial perfusion scan indicates that the 
veteran exercised for a total of 11 minutes and 44 seconds, 
and that exercise was terminated due to fatigue.  He had 
sharp left-sided chest pain with peak exercise.  
Electrocardiogram had an abnormal baseline with ST inversions 
at peak exercise.  Stress images revealed mild decreased 
radiotracer uptake in the very proximal anterior wall.  A 
small perfusion was seen within the anterior wall distal to 
this.  No reversible defects were seen on resting imaging.  
Gated analysis revealed normal left ventricle wall motion 
with an estimated left ventricle ejection fraction of 52 
percent.  The impression was no evidence of ischemia and 
normal resting LV systolic function by gated analysis.

A January 2001 heart examination report indicates that the 
veteran did not have any cardiac related illness or cardiac 
related surgery in the past.  There was no evidence of left 
ventricular dysfunction.  However, an echocardiogram was 
ordered for further evaluation of this.  Examination noted no 
abnormal sounds, murmurs, or rubs heard on examination.  
Electrocardiogram showed normal sinus rhythm and probable 
left ventricular hypertrophy due to hypertension.  Chest x-
rays were normal.  It was also noted that treadmill test was 
performed three months ago and that the report was not 
available.  A copy was requested and the appellant was to 
bring it to the VA medical facility.  The diagnosis was 
hypertension, well controlled; functional class I (NYHA);  
functional capacity 10 METs or more.  An addendum report, 
also dated in January 2001, indicates that echocardiogram 
showed borderline left ventricular hypertrophy and left 
ventricle ejection fraction 62 percent.  Otherwise, the 
echocardiogram was normal.  

The evidence of record, described in detail above, indicates 
that the veteran has a heart murmur and borderline left 
ventricular hypertrophy.  (While the January 2001 heart 
examination report indicates that a heart murmur was not 
heard, the service medical records clearly document the 
presence of a heart murmur.  Further, the January 2001 VA 
general examination report also indicates that the heart 
murmur was present.)  The appellant also underwent a cardiac 
catheterization in service and is therefore diagnosed with 
status post cardiac catheterization.  These are the currently 
identified heart related diagnoses.  

The Board notes, however, that the results of the August 2000 
myocardial perfusion scan were not reviewed by the VA heart 
examiner prior to rendering a final diagnosis.  It is noted 
that the impression indicates normal resting left ventricle 
function and no evidence of ischemia.  However, there were 
positive findings during the study.  The findings on this 
test have not been subsequently evaluated or considered by 
the VA examiner.  In order to ensure that the diagnoses 
provided by the January 2001 VA examiner is accurate, further 
evaluation, with consideration of all prior medical evidence, 
to include the August 2000 myocardial perfusion scan, should 
be accomplished.  In addition, the RO should ask the veteran 
to indicate whether he underwent any studies after August 
2000 (on VA examination in January 2001, he stated he had a 
treadmill test three months ago; it is not clear if he is 
referring to the August 2000 study or if he had another one 
at a later date).  If additional studies were performed, the 
RO should obtain the results of such studies and associate 
them with the claims file prior to the examination.    

Bilateral Pes Planus

VA examination report dated in January 2001 indicates that 
the veteran reported having bilateral foot pain with 
prolonged walking, standing, or running.  Examination showed 
that the feet and ankles were essentially symmetrical on 
observation.  There was no swelling or inflammation.  There 
was mild pes planus bilaterally.  He was able to rise on 
heels and toes and stand and hop on one foot without evidence 
of increased discomfort.  Range of motion of the feet and 
ankles bilaterally showed dorsiflexion 0-20 degrees; plantar 
flexion 0-45 degrees; inversion 0-30 degrees; and eversion 0-
20 degrees.  The assessment was mild bilateral pes planus.  

A VA podiatry examination report, dated in November 2004, 
indicates that the veteran complained of calluses at the 
pressure points on his feet.  After a long day, his feet had 
a dull, achy type of pain.  On the day of examination, he had 
no weakness, stiffness, swelling, heat, redness, 
fatigability, or lack of endurance.  He was able to continue 
with his everyday living activities.  He had more pain, which 
was dull, achy, throbbing type of pain at the midfoot 
plantarly and sometimes at the dorsal left midfoot.  The pain 
was worse with prolonged standing and walking.  The examiner 
was not able to recreate the type of pain and discomfort he 
had. 

Examination showed that the veteran's range of motion of the 
ankles was pain free, with dorsiflexion from 0-15 degrees and 
plantar flexion from 0-40 degrees.  Range of motion of the 
subtalar joint was symmetrical, within normal limits, and 
pain free.  Range of motion of the bilateral first 
metatarsophalangeal joints was about 55 degrees dorsiflexion 
and 20 degrees plantar flexion, which was pain free 
throughout range of motion.  Digits one through five were in 
a rectus alignment.  There were no bunions or hammertoes.  At 
the bilateral hallux interphalangeal joint, the distal 
phalanx was in a slightly abducted position.  There was no 
functional loss related to the anatomical condition or 
instability noted.  Resting calcaneus stance position 
revealed a slight valgus position, bilaterally, with a mild 
medial bowing of the Achilles tendon.  There was no pain on 
manipulation of the Achilles tendon bilaterally.  When the 
bilateral rear foot was placed in a neutral calcaneal stance 
position, the heel was in a perpendicular position to the 
ground and the Achilles was not medially bowed.  He could 
rise to his toes bilaterally without pain and did resupinate.  
He had no complaints of pain along the plantar fascia.  There 
was no pain on palpation along the plantar fascia.  He could 
rise to his heels without pain bilaterally.  There was no 
clinical evidence that range of motion or function was 
additionally limited by pain, weakness, or lack of endurance 
with repetitive use.  He had normal propulsive heel-to-toe 
gait pattern.  His shoes did not show abnormal wear pattern.  
Pedal pulses were present and symmetrical.  There were 
bilateral fifth metatarsal callosities which were not 
characteristically associated with pes planus.  The 
assessment was mild bilateral pes planus.  

The veteran's bilateral pes planus may be evaluated under the 
rating criteria set forth under DC 5276.  DC 5276 provides 
for a noncompensable evaluation for mild flatfoot; symptoms 
relieved by built-up shoe or arch support.  A 10 percent 
rating is assigned for moderate flatfoot; weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet, bilateral 
or unilateral.  A 30 percent rating may be assigned for 
severe flatfoot; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  

The Board is unable to determine, based on the findings on VA 
examination, whether the criteria for a compensable 
evaluation under DC 5276 have been met.  In particular, the 
difference in findings with regard to the bowing of the 
Achilles tendon on resting versus neutral calcaneal stance 
and its significance for evaluation under DC 5276 are not 
clear to the Board.  The Board requests that additional VA 
examination be accomplished, specifically addressing each of 
the rating criteria under DC 5276, and indicating which are 
or are not present.  

Skin - Acne & Herpes Simplex of the Lip

The rating criteria for evaluating skin disorders were 
amended by a final rule that became effective on August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  The November 
2004 VA examination does not provide all necessary 
information for the Board to evaluate the acne and the post-
acne scarring under the current rating criteria.  In 
particular, the examiner has not specified the measurements 
of the areas involved in the scarring (e.g., dimension of the 
chest/pectoral areas covered by the scarring, the dimension 
of the back area covered by the scarring, etc.).  Given the 
wide areas of involvement with regard to the acne and acne 
scarring, it is possible that evaluating each area separately 
may be necessary and may result in a higher rating award.  
However, without specific dimensions, it is not possible to 
conduct such an analysis.  Further, the scars on the body 
have not been described in sufficient detail.  For example, 
under DC 7801, compensable ratings may be assigned for scars 
that are "deep," depending on the measurement of the area 
of involvement.  The Board cannot determine based on the 2004 
VA examination if there is deep scarring in the chest and 
back area which would warrant a rating under DC 7801.

In addition, the appellant has indicated that he has 
recurrent flare-ups of herpes simplex type 1 about three to 
four times a year, with each flare-up lasting about 14 days.  
He has also reported that during flare-ups, he has a lot of 
discomfort with burning and itching, and much disfiguring 
scaling.  Under the previous version of the regulation, under 
DC 7806 (eczema), a 10 percent rating could be assigned for 
exfoliation, exudation, or itching, if involving an exposed 
surface or an extensive area.  The medical evidence of record 
does not show any residual scarring or other positive 
findings associated with this condition.  However, it appears 
that the appellant has never been evaluated during an active 
phase of the condition.  Since the Board must remand this 
case in order to obtain an additional skin examination for 
the veteran's acne condition, he should be provided with the 
opportunity to be evaluated for the herpes simplex type 1 
when the condition is active.  He should also be provided 
with the opportunity to submit medical evaluations conducted 
during an active phase of this condition, if any exist.

Trigeminal Nerve Damage of the Left Side of the Jaw

A January 2001 VA general examination report notes the 
veteran's history of cyst removal from the jaw, and states to 
see the dental report.  Records from the RO indicate that a 
dental examination was requested and conducted in December 
2000.  Report of such examination, however, is not of record.  
Prior to further consideration of this issue, the December 
2000 dental examination report must be obtained and 
associated with the claims file.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request that the 
veteran indicate whether he has had any 
cardiac related tests or evaluations 
since the August 2000 myocardial 
perfusion scan.  If so, the appropriate 
steps to obtain such records should be 
accomplished.  In addition, the RO should 
provide the appellant with the 
opportunity to submit evidence of 
evaluations conducted during an active 
phase of the herpes simplex type 1.  He 
should be further advised that he may 
submit to a VA evaluation during an 
active phase of the herpes simplex type 
1, if he so desires.  

2.  The RO should take the appropriate 
steps to obtain a copy of the December 
2000 VA dental examination report and 
associate it with the claims file.  

3.  Thereafter, the veteran should be 
afforded VA examinations, as described 
below.  All indicated tests and studies 
are to be performed.  Prior to each 
examination, the claims folder must be 
made available to that physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of each 
examiner.  A complete rationale is to be 
provided for any opinion rendered. 

a.	The veteran should undergo an 
orthopedic examination.  The examiner 
is to indicate whether the veteran has 
a current left ankle disability, a 
current left knee disability, a 
current right knee disability, a 
current left elbow disability, and a 
current right elbow disability.  The 
diagnosis of each disability is to be 
provided.  With regard to any 
diagnosed disability, the examiner is 
to state whether it is at least as 
likely as not (50 percent probability 
or greater) that such disability was 
first shown in service or is due to or 
the result of in-service injury.  With 
regard to the elbows, the examiner is 
specifically asked to address the in-
service findings of bone spur, and the 
current status of the bone spurs.  The 
examiner must provide a clear 
explanation for each finding and 
opinion expressed.   

b.	The veteran should undergo a podiatry 
examination.  In accordance with the 
latest AMIE worksheet for evaluating 
disorders of the feet and pes planus, 
the examiner is to provide a detailed 
review of the veteran's history, 
current complaints, and the severity 
of the bilateral pes planus.  The 
examiner is specifically asked to 
indicate which of the following are 
shown:  symptoms relieved by built-up 
shoe or arch support; weight-bearing 
line over or medial to great toe, 
inward bowing of the tendo Achilles, 
pain on manipulation and use of the 
feet; objective evidence of marked 
deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on 
use, characteristic callosities.  The 
examiner is also asked to state the 
difference between bowing of the 
Achilles tendon on resting calcaneal 
stance versus neutral calcaneal 
stance.  The examiner must provide a 
clear explanation for each finding and 
opinion expressed.   

c.	The veteran should undergo pulmonary 
examination.  The examiner is to 
indicate whether the veteran has a 
current pulmonary disorder, and the 
diagnosis of such disorder.  With any 
diagnosed pulmonary disorder, the 
examiner is to state whether it is at 
least as likely as not (50 percent 
probability or greater) that any 
current pulmonary disorder was 
incurred in service or is related to 
asbestos exposure.  The examiner is 
specifically asked to review and 
address the pertinent in-service 
findings, to include findings on 
biopsy in 1995.  The examiner must 
provide a clear explanation for each 
finding and opinion expressed.   

d.	The veteran should undergo examination 
to determine whether he has any 
disorder related to the abnormal 
laboratory findings shown in service, 
to include any disorder of the bowel 
or kidneys.  The examiner is to state 
the diagnosis and indicate whether it 
is at least as likely as not (50 
percent probability or greater) that 
any the any current bowel, kidney, or 
other disorder, was incurred in 
service or is related to abnormal 
laboratory findings shown in service.  
The examiner must provide a clear 
explanation for each finding and 
opinion expressed.   

e.	The veteran should undergo a heart 
examination to determine the diagnosis 
and etiology of any disorder of the 
heart.  With any diagnosed heart 
related condition, the examiner is to 
indicate the associated symptoms, and 
state whether it is at least as likely 
as not (50 percent probability or 
greater) that such condition was 
incurred in service.  The examiner is 
specifically asked to review the in-
service medical records, to include 
the August 2000 myocardial perfusion 
scan, when addressing the question 
posed above.  The examiner must 
provide a clear explanation for each 
finding and opinion expressed.   

f.	The veteran should undergo a VA 
examination for evaluation of the skin 
disorders of acne and herpes simplex 
type 1.  The appellant should be 
provided with the opportunity to be 
evaluated for the herpes simplex type 
1 when the condition is active, if 
possible.  The examiner is to conduct 
the evaluation in accordance with the 
latest AMIE worksheet for evaluating 
disorders of the skin, to include 
disfiguring scars of the head, face, 
or neck; scars (other than head, face, 
or neck) that are deep or cause 
limited motion; scars that are 
superficial; and acne; as well as the 
old rating criteria for evaluating 
eczema.  The examiner is specifically 
asked to indicate the dimensions of 
each area involved (e.g., the 
chest/pectoral area, deltoids, back, 
face, etc.), indicate whether the 
scars in the body are deep, indicate 
which of the characteristics of 
disfigurement are met, and specify how 
each characteristic is met.  The 
examiner must provide a clear 
explanation for each finding and 
opinion expressed.   

4.  The RO must notify the veteran that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that he does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, all applicable laws 
and regulations, and the reasons for the 
decision.  He should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


